Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 12, 2013

                                          No. 04-13-00504-CV

                                      EX PARTE Gabriel SALAS

                                  Original Habeas Corpus Proceeding1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On July 29, 2013, relator filed a petition for writ of habeas corpus. This court is of the
opinion that a serious question concerning the relief sought with respect to relator’s contention
that he was not informed of his right to counsel or right to request appointed counsel requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in
interest may file a response to the petition in this court no later than August 23, 2013. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on August 12, 2013.



                                                           PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2011CI06284, styled In the Interest of C.M.S., et al. Minor Children,
pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Nick Catoe Jr. presiding.